EXHIBIT 10.16

HealthStream, Inc. (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainers and Fees

   2014  

Annual Retainer fee

   $ 4,000   

Board meeting fee

   $ 1,000   

Committee chair meeting fee

   $ 1,000   

Committee member meeting fee

   $ 500   

In addition to the cash compensation set forth above, each non-employee director
is eligible to receive a nondiscretionary annual grant of restricted share units
for conversion to shares of the Company’s common stock. The restricted share
units are granted annually and vest ratably over a three year period.

II. Executive Officer Compensation. The following table sets forth the current
base salaries and fiscal 2013 performance bonuses provided to our executive
officers, including the individuals who the Company expects to be its Named
Executive Officers for 2014.

 

Executive Officer

   Current Base Salary      Fiscal 2013 Bonus Amount  

Robert A. Frist, Jr.

   $ 269,850       $ 35,209   

J. Edward Pearson

   $ 256,200       $ 33,428   

Arthur E. Newman

   $ 245,700       $ 32,058   

Gerard M. Hayden, Jr.

   $ 241,500       $ 31,510   

Jeffrey S. Doster

   $ 241,500       $ 31,510   

Michael Sousa

   $ 202,125       $ 8,750   

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding Director and Named Executive Officer
compensation will be contained in the Company’s 2014 Proxy Statement.